
	
		II
		111th CONGRESS
		2d Session
		S. 3778
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 14, 2010
			Mr. Isakson (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to lease certain lands within Fort Pulaski National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Pulaski National Monument Lease
			 Authorization Act.
		2.Lease authorization
			(a)In generalThe Secretary of the Interior (referred to
			 in this section as the “Secretary”) may lease to the Savannah Bar Pilots
			 Association, or a successor organization, no more than 30,000 square feet of
			 land and improvements within Fort Pulaski National Monument (referred to in
			 this section as the “Monument”) at the location on Cockspur Island that has
			 been used continuously by the Savannah Bar Pilots Association since
			 1940.
			(b)Rental fee and proceeds
				(1)Rental feeFor the lease authorized by this Act, the
			 Secretary shall require a rental fee based on fair market value adjusted, as
			 the Secretary deems appropriate, for amounts to be expended by the lessee for
			 property preservation, maintenance, or repair and related expenses.
				(2)ProceedsDisposition of the proceeds from the rental
			 fee required pursuant to paragraph (1) shall be made in accordance with section
			 3(k)(5) of Public Law 91–383 (16 U.S.C.
			 1a–2(k)(5)).
				(c)Terms and conditionsA lease entered into under this
			 section—
				(1)shall be for a term of no more than 10
			 years and, at the Secretary’s discretion, for successive terms of no more than
			 10 years at a time; and
				(2)shall include any terms and conditions the
			 Secretary determines to be necessary to protect the resources of the Monument
			 and the public interest.
				(d)Exemption from applicable lawExcept as provided in section 2(b)(2) of
			 this Act, the lease authorized by this Act shall not be subject to section 3(k)
			 of Public Law
			 91–383 (16 U.S.C. 1a–2(k)) or section 321 of
			 Act of June 30, 1932 (40 U.S.C. 1302).
			
